In the

    United States Court of Appeals
                For the Seventh Circuit
                    ____________________
No. 20-3254
CURTIS LOVELACE, et al.,
                                                 Plaintiffs-Appellees,
                                 v.

ADAM GIBSON, et al.,
                                      Defendants-Appellants.
                    ____________________


No. 20-3255
CURTIS LOVELACE, et al.,
                                                 Plaintiffs-Appellees,

                                 v.

JAMES KELLER,
                                               Defendant-Appellant.
                    ____________________

        Appeals from the United States District Court for the
                    Central District of Illinois
           No. 17-cv-1201 — Sue E. Myerscough, Judge.
                    ____________________

 ARGUED NOVEMBER 30, 2021 — DECIDED DECEMBER 22, 2021
               ____________________
2                                      Nos. 20-3254 & 20-3255

    Before KANNE, WOOD, and HAMILTON, Circuit Judges.
    WOOD, Circuit Judge. Cory Lovelace died in her bed one
morning in February 2006. Cory was not in good health, and
nobody at the time suspected foul play. But seven years lat-
er, while browsing through old photographs, Detective Ad-
am Gibson hatched a theory: that Cory’s husband, Curt
Lovelace, had suﬀocated her with a pillow. Gibson, along
with Coroner James Keller and several other local oﬃcials,
launched a relentless investigation, leading to Curt’s arrest
and prosecution for murder. In the end, Curt was acquitted
by a jury, but only after he endured a mistrial, a series of ev-
identiary irregularities, and more than two years’ detention.
After Curt was vindicated at trial, he sued Gibson, Keller,
and the other oﬃcials, alleging numerous violations of his
constitutional rights. At summary judgment, the oﬃcials as-
serted qualiﬁed immunity from some of Curt’s claims. The
district court denied their motions.
    The oﬃcials now seek to take an appeal, again in pursuit
of qualiﬁed immunity from Curt’s Fourth and Fourteenth
Amendment theories. We lack appellate jurisdiction over the
Fourth Amendment theory underpinning Curt’s Count II,
however, and so we dismiss that portion of the appeal. As
for the Fourteenth Amendment theory underpinning Count
I, Curt concedes that circuit precedent now forecloses it, and
so we reverse on the basis of his withdrawal of that argu-
ment.
                               I
    In reaching its decision, the district court properly con-
strued all genuine disputes of material fact, along with rea-
sonable inferences from those facts, in favor of Curt, the
Nos. 20-3254 & 20-3255                                         3

nonmovant. See Gutierrez v. Kermon, 722 F.3d 1003, 1005 (7th
Cir. 2013). We do the same.
                               A
     Because Cory was relatively young when she died, the
City of Quincy police, along with several Adams County
oﬃcials, conducted a thorough investigation of her demise.
All the physical evidence pointed toward a natural cause of
death. It turned out that Cory was severely alcoholic, bulim-
ic, and had been sick with ﬂu-like symptoms for several days
before she died. An autopsy revealed that Cory had been
suﬀering from “marked steatosis of the liver.” Severe steato-
sis—signiﬁcant fat throughout the liver—can cause the liver
to become inﬂamed and riddled with scar tissue; at that
point the person has cirrhosis of the liver, which can lead to
liver failure and death. See, e.g., Cleveland Clinic, Fatty Liver
Disease, https://my.clevelandclinic.org/health/diseases/
15831-fatty-liver-disease (last visited Dec. 15, 2021). This evi-
dence could not establish a single, indisputable cause of
death, but it was more than enough to suggest an array of
plausible natural explanations—chronic alcoholism, when
combined with other medical conditions, can itself be fatal.
Moreover, Cory’s body bore no signs of violent trauma. She
had a small patch of redness under her nose, but it was more
consistent with a cold or acne than with violence. And she
had a small cut inside her mouth, but because it was already
healing when Cory died, it was determined to have predated
her death.
     Investigators also veriﬁed Curt’s account of the morning
in question by comparing his story to the physical evidence
indicating time of death. Curt recounted that Cory was sup-
posed to take their three school-aged children to school that
4                                      Nos. 20-3254 & 20-3255

day, as Curt was scheduled to teach a class at a local univer-
sity. But Cory was still unwell when she woke up. They de-
cided that Curt would cancel his class and take their chil-
dren to school instead. At one point Cory came downstairs
to help get the children ready, but she was feeling very
weak, and so Curt helped her back upstairs and into bed.
Curt then took the children to school at around 8:15 am. He
was back at the house by 8:35 am, but he did not go upstairs
until around 9 am, when he discovered that Cory had died.
The police interviewed Curt’s three oldest children; all three
corroborated this timeline. In particular, all three conﬁrmed
that they had seen their mother alive and moving about on
the morning in question.
    Dr. Jessica Bowman, who performed the autopsy, had
some preliminary concerns about whether that timeline
could be squared with the degree of rigor mortis the body
evinced later that morning. But the ﬁrst responders—
including a paramedic, two detectives, and Gary Hamilton,
who was then the Coroner of Adams County—all reported
that when they had examined the body at around 10 am, it
was still warm, fairly pliable, and showed only mild, unset
lividity (lividity is the discoloration of the skin that results
from the settling of blood following death). Indeed, EMT
Ballard was able without trouble to move Cory’s arms from
a position on her body to a point above her heart, so that he
could attach a probe there in an attempt to revive her. As the
arms continued to stiﬀen, they remained in the position in
which Ballard had left them. Based on all the evidence, Dr.
Bowman indicated that the cause of death was inconclusive.
At no point did she suggest foul play. The police, too,
deemed the death a tragedy but not a crime, and so closed
the ﬁle.
Nos. 20-3254 & 20-3255                                       5

                              B
    There the story should have ended. But seven years later,
Detective Gibson set in motion a second act. Formerly one of
the Quincy police department’s canine oﬃcers, Gibson had
been reassigned to elder services after his dog retired. But
the new role did not keep him busy, it seems, and so to pass
the time he made a habit of reviewing ﬁles from old cases.
One photo of Cory’s body in the Lovelace ﬁle caught Gib-
son’s attention in November 2013. In it, her arms were raised
in what appeared to Gibson to be an unnatural position. He
concluded that Curt had suﬀocated Cory with a pillow the
evening before her death was reported, that rigor had set in
overnight, and that her arms had stayed put when the pillow
was removed sometime the next morning. This was, as we
already have noted, wild speculation; Gibson was simply
looking at photos that were taken after Ballard repositioned
Cory’s arms.
    But Gibson was convinced that he was on to something.
With approval from his supervisors, he launched a full-
blown murder investigation. It was not long before Coroner
Keller joined Gibson’s eﬀort, in December 2013, and provid-
ed a critical evidentiary boost. Keller had been at the scene
for a few minutes to help move the body (he ran a local fu-
neral home at the time), and so he passed for an eyewitness.
He claimed, apparently without notes or other corrobora-
tion, to recall that Cory’s body had been in full, not partial,
rigor, and that the room had smelled bad, as if her body had
already begun to decompose. Those claims, if true, would
have supported Gibson’s alternate timeline and contradicted
Curt’s account. But no other eyewitness, including several
who had spent far more time on the scene than Keller, had
6                                    Nos. 20-3254 & 20-3255

reported a similar degree of rigor or mentioned any strong
odor. Moreover, Keller made no eﬀort to explain how some-
one could have moved Cory’s arms if Keller was correct.
    Gibson and Keller next began to shop around for a foren-
sic expert who would bolster the case against Curt. They
started in early January 2014 with Dr. Derrick Pounder. But
after hearing Gibson’s theory, Dr. Pounder explained in an
email that “rigor is not a reliable method of estimating time
of death.” And he advised Gibson that Cory could have spo-
ken to her children that morning, just as Curt claimed, and
then been dead with her arms at some stage of rigor
90 minutes later. Gibson did not write up a report memorial-
izing Dr. Pounder’s conclusions.
    In late January, Gibson and Keller consulted Dr. Scott
Denton. Like the original investigators, Dr. Denton quickly
dismissed the redness above the lip and small cut in the
mouth as irrelevant. And he, too, homed in on the liver as
the most likely cause of death. In February, Gibson met with
Dr. Denton in person, but again he made no record of Dr.
Denton’s opinions. Nor did Dr. Denton himself submit any
report at the time. (He did ﬁle one eventually, but it came
almost 300 days after Curt was arrested and so had nothing
to do with probable cause for the arrest.)
    Gibson and Keller then returned their attention to Dr.
Bowman, who had performed the original 2006 autopsy. But
she refused to change the oﬃcial cause of death from “unde-
termined” to suﬀocation, even in the face of Gibson’s inten-
sive lobbying in the form of numerous phone calls and sev-
eral multi-hour meetings. Gibson, yet again, made no report
memorializing Dr. Bowman’s skepticism. But he did later
assert, apparently without any factual basis, that Bowman
Nos. 20-3254 & 20-3255                                      7

“felt during the initial autopsy that suﬀocation was the cause
of death.”
    For a fourth opinion, in March, Gibson turned to Dr.
Shaku Teas. But she, too, concluded that the condition of the
liver and other evidence of chronic alcoholism made a natu-
ral death most likely. And Dr. Teas saw no reason to believe
Gibson’s murder-by-suﬀocation hypothesis. Gibson in-
structed Dr. Teas not to prepare a report, but she was trou-
bled by his approach to the case and did so anyway. She lat-
er testiﬁed as a witness for Curt’s defense.
    Gibson and Keller’s ﬁfth and ﬁnal attempt to secure a fa-
vorable expert opinion took place in April and May, when
they presented the case to Dr. Jane Turner. That time, they
took a more aggressive approach. Rather than providing Dr.
Turner with an accurate and complete picture of the evi-
dence and allowing her to draw her own conclusions, they
provided her with selected background “facts.” They told
Dr. Turner that Cory was in full rigor before the paramedics
arrived (not mentioning that this was at least disputed), told
her about the minor injuries to Cory’s lip and mouth but
omitted any mention of the benign explanations for those
injuries, and falsely suggested that another expert—Dr. Den-
ton—had already all but conﬁrmed the suﬀocation theory.
Most damningly, they told Dr. Turner about the position of
Cory’s arms, but not that the arms had been repositioned by
the paramedics. Dr. Turner, making it clear that her conclu-
sions rested solely on the information that had been present-
ed to her, prepared a report supporting the suﬀocation hy-
pothesis.
   In August 2014, Curt was arrested. Unable to make bail,
he spent the next 21 months in jail, followed by another nine
8                                      Nos. 20-3254 & 20-3255

months under house arrest. His first trial ended in a mistrial
because of a hung jury. After that first trial, Freedom of In-
formation Act requests brought to light a wide array of im-
portant but undisclosed evidence. Among other things, the
FOIA requests turned up the troubling communications we
have just described that Gibson and Keller had with the five
experts. None of those communications had been provided
to Curt’s defense team before the first trial. Armed with that
new evidence, the defense team apparently made short work
of the prosecution’s case at a second trial, in March 2017. The
jury acquitted Curt after just two hours of deliberation.
                              C
    After his acquittal, Curt and three of his children sued
Gibson, Keller, Gibson’s supervisors (Quincy Chief of Police
Robert Copley, Sergeant John Summers, and Lieutenant Di-
na Dreyer), and several other defendants who are not part of
this appeal. As relevant here, Curt alleged that Gibson, Gib-
son’s supervisors, and Keller had violated his Fourteenth
and Fourth Amendment rights. The Fourteenth Amendment
count (Count I) was premised on alleged fabrication and
manipulation of evidence in violation of Curt’s due-process
rights, and on violations of his right under Brady v. Mary-
land, 373 U.S. 83 (1963), to be provided with exculpatory evi-
dence. The Fourth Amendment count (Count II), sometimes
called the “malicious prosecution” count, was premised on
Curt’s nearly three years of detention, which he contended
had been without probable cause. See Manuel v. City of Joliet,
903 F.3d 667, 670 (7th Cir. 2018) (recognizing a longstanding
constitutional right, under the Fourth Amendment, “not to
be held in custody without probable cause”).
Nos. 20-3254 & 20-3255                                         9

    At summary judgment, Gibson, his fellow City of Quincy
defendants, and Keller all asserted qualified immunity. As
we now explain, there is considerable confusion about the
specifics of the claimed immunities. It is enough for the mo-
ment to say that the district court rejected whatever immuni-
ties the various defendants asserted.
    One final note before we turn to our analysis: Gibson’s
supervisors have not, for present purposes, made any argu-
ments other than those made by Gibson himself. According-
ly, their immunity rises or falls with Gibson’s for now, and
our references to Gibson in what follows apply equally to
the other Quincy defendants.
                               II
    We begin our analysis with Curt’s Fourth Amendment
theory. Both Gibson and Keller seek to invoke “collateral or-
der” jurisdiction to review their qualiﬁed immunity from
that count. A collateral order qualiﬁes as an immediately
appealable ﬁnal decision under 28 U.S.C. § 1291 only in a
“small class” of rulings; that class “includes … decisions that
are conclusive, that resolve important questions separate
from the merits, and that are eﬀectively unreviewable on
appeal from the ﬁnal judgment in the underlying action.”
Mohawk Indus., Inc. v. Carpenter, 558 U.S. 100, 106 (2009) (cita-
tions and quotation marks omitted). Denial of an oﬃcial’s
summary-judgment motion asserting qualiﬁed immunity is
such an order “to the extent that [the denial] turns on an is-
sue of law.” Mitchell v. Forsyth, 472 U.S. 511, 530 (1985). But
when the denial of qualiﬁed immunity turns, instead, on “a
ﬁnding that genuine issues of material fact remain to be re-
solved, and thus summary judgment is unavailable,” the col-
10                                     Nos. 20-3254 & 20-3255

lateral-order doctrine does not permit interlocutory appeal.
Johnson v. Jones, 515 U.S. 304, 317 (1995).
                               A
    This case implicates a corollary of the collateral-order
doctrine so self-evident that we have not often had occasion
to state it: something is not a collateral order if it is not an
order at all. Put another way, an appellant attempting to ap-
peal from a qualifying collateral order must ﬁrst point to a
passage in the district court’s opinion addressing the con-
tested issue. As this case comes to us, we have grave doubts
about whether Gibson and Keller have cleared even that low
bar.
    At oral argument, we asked both Gibson’s counsel and
Keller’s to indicate where in their summary-judgment
brieﬁng they had asserted qualiﬁed immunity from Curt’s
Fourth Amendment theory. They could not tell us. We also
asked where, in the district court’s comprehensive 106-page
opinion, we could ﬁnd a passage addressing qualiﬁed im-
munity on that branch of the case. Again, counsel could not
tell us.
    The supplemental brieﬁng we then ordered to address
those two questions has done little to alleviate our doubts.
Gibson’s brief does not even attempt to tackle our ﬁrst ques-
tion—where, speciﬁcally, did he assert qualiﬁed immunity
from the Fourth Amendment count in his summary-
judgment papers? We can only assume this means he did not
do so (and our own review of his ﬁlings supports this as-
sumption). As for the second question, Gibson directs us to a
passage in the district court’s opinion where the court de-
nied the oﬃcers’ assertion of qualiﬁed immunity on the basis
Nos. 20-3254 & 20-3255                                         11

of “the questions of fact on Mr. Lovelace’s constitutional
claims.” The problem, as we pointed out at oral argument, is
that the passage to which Gibson refers is discussing quali-
ﬁed immunity from the Fourteenth Amendment Brady
count. The Fourth Amendment theory is not mentioned an-
ywhere in the surrounding pages. Gibson’s supplemental
brief neither acknowledges nor addresses this problem. In-
stead, it devotes three pages to a diﬀerent issue that we did
not authorize the parties to address in these supplemental
ﬁlings.
    Keller does not do much better. He ﬁrst suggests that if
he did not assert qualiﬁed immunity from the Fourth
Amendment count, that was because Curt pleaded a “mali-
cious prosecution” claim against him rather than an “unlaw-
ful detention claim.” Putting to one side the fact that these
are not independent claims, but instead are alternative theo-
ries of relief that are based on one set of underlying facts, a
quick glance at the complaint puts paid to that rejoinder.
Count II alleged that Keller had “caused Plaintiﬀ Curtis
Lovelace to be unreasonably seized and improperly subject-
ed to judicial proceedings for which there was no probable
cause.” Compl. ¶ 87. And it alleged that such conduct was
“in violation of [Curt’s] rights secured by the Fourth
Amendment.” Id. ¶ 86. That was more than suﬃcient to give
Keller the requisite fair notice of both the theory of relief and
the legal and factual grounds upon which it rested. Cf. Swan-
son v. Citibank, N.A., 614 F.3d 400, 404 (7th Cir. 2010) (ex-
plaining our pleading standards). Moreover, federal-court
plaintiﬀs are not required to plead legal theories in their
complaints. A “short and plain statement of the claim show-
ing that the pleader is entitled to relief” is enough. See Fed.
R. Civ. P. 8(a)(2); Johnson v. City of Shelby, Miss., 574 U.S. 10,
12                                      Nos. 20-3254 & 20-3255

11 (2014). It thus would not matter even if Curt had cited the
wrong part of the Constitution in the complaint.
    Keller’s supplemental brief at least identiﬁes an explicit
assertion of qualiﬁed immunity from the Brady theory. But
that alone is not enough; qualiﬁed immunity operates on a
theory-by-theory basis, not a person-by-person basis. Keller
also directs us to his argument that summary judgment
should be granted on the merits of the Fourth Amendment
count because there was probable cause to arrest and hold
Curt. But that is not enough either; a merits argument is not
an immunity argument. And an oﬃcer asserting an immuni-
ty needs to tell the court that is what he is doing; he may not
expect the court to infer this from other arguments. The clos-
est Keller comes to such an assertion is a heading from his
summary-judgment brief that reads, “any acts James Keller
took as a county coroner are protected by qualiﬁed immuni-
ty.” R. 90 at 27. But if that’s it, then we cannot fault the dis-
trict court for failing to reach the issue. See Puﬀer v. Allstate
Ins. Co., 675 F.3d 709, 718 (7th Cir. 2012) (explaining that
“even arguments that have been raised may still be waived
on appeal if they are underdeveloped, conclusory, or un-
supported by law.”).
    In sum, we are left with grave doubts about whether Gib-
son and Keller can meet the most basic requirement for col-
lateral-order jurisdiction over the Fourth Amendment theo-
ry—an actual collateral order.
                               B
   But even giving Gibson and Keller the benefit of the
doubt, we lack jurisdiction over the Fourth Amendment as-
pect of this case for a second, even more compelling, reason.
Nos. 20-3254 & 20-3255                                       13

As we said above, our limited collateral-order jurisdiction
does not extend to the resolution of disputes of material fact.
We recognize only one qualification to that principle, “when
the officer seeking immunity is willing to take the factual is-
sues off the table and accept (for purposes of the qualified
immunity motion) the factual account plaintiff has present-
ed.” Estate of Davis, 987 F.3d at 639. But if we detect a “back-
door effort to contest the facts,” we will dismiss the appeal
for lack of jurisdiction. Id. (quoting Jones v. Clark, 630 F.3d
677, 680 (7th Cir. 2011)). Put another way, “an appellant
challenging a district court’s denial of qualified immunity
effectively pleads himself out of court by interposing disput-
ed factual issues in his argument.” Gutierrez, 722 F.3d at
1010.
   The unresolved factual disputes bearing on Curt’s Fourth
Amendment theory are legion. Take, for example, Dr.
Turner’s report. Hers was the only expert report supporting
the suﬀocation theory that Gibson and Keller had when they
eﬀectuated Curt’s arrest. The district court, in addressing the
merits of the probable-cause defense, noted a dispute about
whether Gibson and Keller made “materially false state-
ments” to Dr. Turner and the other pathologists. Yet on ap-
peal, Gibson and Keller have continued to assert that Dr.
Turner’s opinion supported a belief that there was probable
cause. (Indeed, Gibson pushes that point again in his sup-
plemental brief on jurisdiction.) This reliance on Dr. Turner’s
ﬁndings inevitably implicates the dispute about whether her
opinions were a product of manipulation. But that is a dis-
pute we lack jurisdiction to resolve. Other such examples
abound. How advanced was Cory’s rigor mortis? How did
the bedroom smell? Were Keller’s memories of the scene as
he claimed, or were they fabrications? On each point, Gibson
14                                     Nos. 20-3254 & 20-3255

and Keller reject Curt’s account. In light of these disputes, no
plausible argument can be made that they have “fully ac-
cepted” Curt’s “version of the facts.” Estate of Davis, 987 F.3d
at 640.
    Because of those disputes, the district court denied Gib-
son’s and Keller’s motions for summary judgment on the
merits of Curt’s Fourth Amendment theory. Thus, even if we
were to accept their invitation to read that portion of the
opinion as also, though silently, denying qualiﬁed immuni-
ty, we still would lack jurisdiction. Whether there was prob-
able cause on this record to support Curt’s arrest and pretrial
detention depends on how one weighs competing evidence
and on whom one ﬁnds credible. But those are questions for
a jury, not for us. Accordingly, we lack jurisdiction to ad-
dress the oﬃcers’ qualiﬁed immunity from Count II.
                              III
    Our analysis of the Fourteenth Amendment theory is dif-
ferent. No jurisdictional problem stands in the way of our
consideration of this ground for appeal. Gibson and Keller
asserted qualified immunity from Curt’s Brady and evi-
dence-fabrication theories explicitly, and the district court
rejected those assertions just as explicitly. We thus have a
true collateral order in hand. On appeal, Curt has conceded
that his Fourteenth Amendment claim is “not cognizable”
under the current state of the law in this Circuit, see Lewis v.
City of Chicago, 914 F.3d 472, 478 (7th Cir. 2019) and Kuri v.
City of Chicago, 990 F.3d 573, 575 (7th Cir. 2021), but he has
preserved for further review the question whether a Brady
claim can be asserted by someone whose case ended in a
mistrial, or someone was detained for a lengthy period in
part because the prosecution failed to turn over exculpatory
Nos. 20-3254 & 20-3255                                    15

evidence. This concession does not implicate any dispute of
material fact, and so we may entertain it now. Nothing more
need be said: based on the concession, on remand the offic-
ers are entitled to qualified immunity from Count I.
    Only the legal theory, however, is out of the case. We do
not understand Curt to be conceding any issue of fact that
underlies his Fourteenth Amendment argument. If and
when this case goes to trial on Count II and the other re-
maining claims, Curt may continue to allege that Gibson and
Keller fabricated, manipulated, and withheld evidence, sub-
ject only to the ordinary relevance standards imposed by the
Federal Rules of Evidence, as applied to his Fourth Amend-
ment theory. And he may continue to argue that such con-
duct resulted in his detention without probable cause.
                             IV
   We DISMISS those aspects of the appeal related to the
Fourth Amendment (Count II). We REVERSE the district
court’s denial of qualified immunity from the Fourteenth
Amendment theory (Count I) to Gibson, Keller, Copley,
Summers, and Dreyer, and we REMAND for entry of sum-
mary judgment in their favor on that theory of the case. Each
side will bear its own costs on appeal.